



EXHIBIT 10.1


THE GOODYEAR TIRE & RUBBER COMPANY


MANAGEMENT INCENTIVE PLAN


Effective January 1, 2009, as amended June 5, 2018


PREAMBLE


This Management Incentive Plan (the “Plan”) is adopted effective January 1,
2009, by the Board of Directors of The Goodyear Tire & Rubber Company (the
“Company”). The purpose of the Plan is to advance the interests of the Company
and its stockholders and assist the Company in motivating, attracting and
retaining executive officers by providing incentives and financial rewards to
such executive officers that are intended to be deductible to the maximum extent
possible as “performance-based compensation” within the meaning of
Section 162(m) of the Code.


ARTICLE I


Definitions


1.1
“Award” means an award of incentive compensation pursuant to the Plan.



1.2
“Code” means the Internal Revenue Code of 1986, as amended.



1.3
“Committee” means the Compensation Committee of the Board of Directors of the
Company, or a subcommittee thereof consisting of members appointed from time to
time by the Board of Directors of the Company, and shall comprise not less than
such number of directors as shall be required to permit the Plan to satisfy the
requirements of Section 162(m) of the Code. The Committee administering the Plan
shall be composed solely of “outside directors” within the meaning of Section
162(m) of the Code.



1.4
“Company” means The Goodyear Tire & Rubber Company, an Ohio corporation.



1.5
“Disability” means a total and permanent disability that causes a Participant to
be eligible to receive long term disability benefits from the Company’s long
term disability plan, or any similar plan or program sponsored by a subsidiary
of the Company.



1.6
“EBIT” has the meaning set forth in Section 3.1 hereof.



1.7
“Executive Officers” mean Board-appointed officers of the Company who are
designated by the Board as “Section 16 officers.”



1.8
“Participant” means an Executive Officer who is selected by the Committee to
participate in the Plan.



1.9
“Performance Period” means the time period during which the achievement of the
performance goals is to be measured.



1.10
“Plan” means this Management Incentive Plan.



1.11
“Retirement” means termination of employment with the Company or an affiliated
entity when a Participant is age 55 or older.



ARTICLE II


Eligibility and Participation


2.1
Eligibility and Participation. The Committee shall select Executive Officers of
the Company who are eligible to receive Awards under the Plan, and who shall be
Participants in the Plan during any Performance Period in which they may earn an
Award.








--------------------------------------------------------------------------------







ARTICLE III


Terms of Awards


3.1
Calculation of Awards. The Award payable under the Plan for a Performance Period
(proportionately adjusted for any portion of the Performance Period that is less
than a full calendar year) is equal to 0.75% of EBIT for the Chief Executive
Officer for the Performance Period and 0.5% of EBIT for each of the other
Participants for the Performance Period.



“EBIT” means the Company’s net sales, less cost of goods sold, and selling,
administrative and general expense, as reported in the Company’s consolidated
statement of operations for the applicable Performance Period, prior to accrual
of any amounts for payment under the Plan for the Performance Period, adjusted
to eliminate the effects of charges for restructurings, discontinued operations,
extraordinary items, other unusual or non-recurring items, and the cumulative
effect of tax or accounting changes, each as defined by generally accepted
accounting principles or identified in the Company’s consolidated financial
statements, notes to the consolidated financial statements or management’s
discussion and analysis of financial condition and results of operations.


3.2
Discretionary Adjustment. The Committee may not increase the amount payable
under the Plan or with respect to an Award pursuant to Section 3.1, but retains
the discretionary authority to reduce the amount. The Committee may establish
factors to take into consideration in implementing its discretion, including,
but not limited to, corporate and/or business unit performance against
achievement of financial goals (e.g., operating income or cash flow) or
non-financial goals, economic and relative performance considerations, and
assessments of individual performance.



3.3
Form of Payment. Each Award under the Plan shall be paid in cash or its
equivalent. The Committee in its discretion may determine that all or a portion
of an Award shall be paid in shares of common stock, restricted stock, stock
options, or other stock-based or stock-denominated units, which shall be issued
pursuant to the Company’s equity compensation plans in existence at the time of
the grant.



3.4
Timing of Payment. Payment of Awards will be made as soon as practicable
following the end of the Performance Period and after determination of and
certification of the Award, but in no event more than two and a half months
after the end of the Performance Period with respect to which such Award was
earned, unless a Participant has, prior to the grant of an Award, submitted an
election to defer receipt of the Award in accordance with a deferred
compensation plan approved by the Committee.



3.5
Performance Period. Within 90 days after the commencement of each Performance
Period or, if earlier, by the expiration of 25% of a Performance Period, the
Committee will designate one or more Performance Periods, determine the
Participants for the Performance Periods and affirm the applicability of the
Plan’s formula for determining the Award for each Participant for the
Performance Periods. The time period during which the achievement of the
performance goals is to be measured shall be determined by the Committee, but
may be no longer than five years and no less than six months.



3.6
Certification. Following the close of each Performance Period and prior to
payment of any amount to any Participant under the Plan, the Committee will
certify in writing as to the attainment of the performance goals and the amount
of the Award.



ARTICLE IV


New Hires, Promotions and Terminations


4.1
New Participants During the Performance Period. If an individual is newly hired
or promoted during a Performance Period into a position eligible for
participation in the Plan, he or she shall be eligible for an Award under the
Plan for the Performance Period, prorated for the portion of the Performance
Period following the date of eligibility for the Plan, subject to Section 3.2
hereof and the other terms and conditions of the Plan.



4.2
Retirement, Disability or Death. A Participant who terminates employment with
the Company during a Performance Period due to Retirement, Disability or death
shall be eligible, unless otherwise determined by the Committee, to receive an
Award prorated for the portion of the Performance Period prior to termination of
employment. Awards payable in the event of death shall be paid to the
Participant’s estate.



4.3
Termination of Employment. If a Participant terminates employment with the
Company for a reason other than Retirement, Disability or death, unless
otherwise determined by the Committee, no Award shall be payable with respect to
the Performance






--------------------------------------------------------------------------------





Period in which such termination occurs.


ARTICLE V


Miscellaneous


5.1
Withholding Taxes. The Company shall have the right to make payment of Awards
net of any applicable federal, state, local or foreign taxes required to be
withheld, or to require the Participant to pay such withholding taxes. If the
Participant fails to make such tax payments as required, the Company shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to such Participant or to take such other
action as may be necessary to satisfy such withholding obligations.



5.2
Nontransferability. No Award may be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, including assignment pursuant to a
domestic relations order, during the time in which the requirement of continued
employment or attainment of performance goals has not been achieved. Each Award
shall be paid during the Participant’s lifetime only to the Participant, or, if
permissible under applicable law, to the Participant’s legal representatives. No
Award shall, prior to receipt thereof by the Participant, be in any manner
liable for or subject to the debts, contracts, liabilities or torts of the
Participant.



5.3
Administration. The Committee shall administer the Plan, interpret the terms of
the Plan, amend and rescind rules relating to the Plan, and determine the rights
and obligations of Participants under the Plan. The Committee may delegate any
of its authority as it solely determines, consistent with applicable law and the
rules and regulations of the Nasdaq Stock Market. In administering the Plan, the
Committee may at its option employ compensation consultants, accountants and
counsel and other persons to assist or render advice to the Committee, all at
the expense of the Company. All decisions of the Committee shall be final and
binding upon all parties including the Company, its stockholders, and the
Participants. The provisions of this Plan are intended to ensure that all Awards
granted hereunder qualify for the exemption from the limitation on deductibility
imposed by Section 162(m) of the Code that is set forth in Section 162(m)(4)(C)
of the Code, and this Plan shall be interpreted and operated consistent with
that intention.



5.4
Severability. If any provisions of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision will be stricken as to such jurisdiction,
and the remainder of the Plan or Award shall remain in full force and effect.



5.5
No Fund Created. Neither the Plan nor any Award shall create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.



5.6
Employment at Will. Neither the adoption of the Plan, eligibility of any person
to participate, nor payment of an Award to a Participant shall be construed to
confer upon any person a right to be continued in the employ of the Company. The
Company expressly reserves the right to discharge any Participant whenever in
the sole discretion of the Company its interest may so require.



5.7
Amendment or Termination of the Plan. The Board of Directors of the Company
reserves the right to amend or terminate the Plan at any time with respect to
future Awards to Participants. Amendments to the Plan will require stockholder
approval to the extent required to comply with applicable law, including the
exemption under Section 162(m) of the Code.



5.8
Non-Exclusivity of Plan. Neither the adoption of the Plan by the Board of
Directors nor the submission of the Plan to stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board of Directors or the Committee to adopt such other incentive arrangements
as either may deem desirable, including, without limitation, cash or
equity-based compensation arrangements, either tied to performance or otherwise.



5.9
Governing Law. The Plan and any agreements hereunder shall be interpreted in
accordance with the laws of the State of Ohio, without reference to principles
of conflict of laws that might result in the application of the laws of another
jurisdiction, and applicable federal law.








